     Case 2:17-cv-06104-MWF-JC Document 63 Filed 03/05/19 Page 1 of 2 Page ID #:1542



1
       Joshua H. Haffner, SBN 188652         Mark R. Thierman, Cal. Bar No. 72913
2      (jhh@haffnerlawyers.com)              (mark@thiermanbuck.com)
       Graham G. Lambert, SBN 303056         Joshua D. Buck, Cal. Bar No. 258325
3      (gl@haffnerlawyers.com)               (josh@thiermanbuck.com)
       HAFFNER LAW PC                        Leah L. Jones, Cal. Bar No. 276448
4      445 South Figueroa St., Suite 2325    (leah@thiermanbuck.com)
       Los Angeles, California 90071         THIERMAN BUCK LLP
5      Telephone: (213) 514-5681             7287 Lakeside Drive
       Facsimile: (213) 514-5682             Reno, NV 89511
6                                            Tel. (775) 284-1500
       Paul Stevens, SBN: 207107             Fax. (775) 703-5027
7      (pstevens@stevenslc.com)
       STEVENS, L.C.                         Attorneys for Plaintiffs JOSHUA B.
8      700 S. Flower Street, Suite 660       BOSWELL, ET. AL.
       Los Angeles, California 90071
9      Telephone: (213) 270-1211
       Facsimile: (213) 270-1223
10
       Attorneys for Plaintiffs JOSE
11     FERNANDEZ, ET. AL.
12
                           UNITED STATES DISTRICT COURT
13

14                       CENTRAL DISTRICT OF CALIFORNIA

15      JOSE FERNANDEZ, ET AL,              NOTICE OF LODGING [PROPOSED]
                                            ORDER GRANTING PLAINTIFFS’
16                  Plaintiffs,             MOTION FOR SANCTIONS FOR
                                            VIOLATION OF LOCAL RULE 83-1.4
17                  v.
                                            Case No. 2:17-cv-06104-MWF-JC
18      BANK OF AMERICA, N.A.; and
        DOES 1 through 10, inclusive,
19
                   Defendant.
20

21                                          Consolidated with Case No.: 2:17-cv-
                                            06120-GW-RAO
22      JOSHUA B. BOSWELL, ET. AL.,
23                  Plaintiffs,             Hearing Date: March 25, 2019
                                            Hearing Time: 10:00 a.m.
24                  v.                      Courtroom:    5A
25
        BANK OF AMERICA                     (Assigned To Hon. Michael W. Fitzgerald)
26      CORPORATION, ET. AL.;

27                 Defendant.
28
     Case 2:17-cv-06104-MWF-JC Document 63 Filed 03/05/19 Page 2 of 2 Page ID #:1543



1

2           PLEASE TAKE NOTICE that Plaintiffs hereby lodge the

3     attached [Proposed] Order Granting Plaintiffs’ Motion for Sanctions

4     for Violation of Local Rule 83-1.4.

5
      Dated: March 5, 2019
6                                            THIERMAN BUCK LLP
7
                                             /s/Mark R. Thierman
8                                            Mark R. Thierman, Esq.
9                                            Nevada Bar No. 8285
                                             Joshua D. Buck, Esq.
10                                           Nevada Bar No. 12187
11                                           Leah L. Jones, Esq.
                                             Nevada Bar No. 13161
12                                           7287 Lakeside Drive
13                                           Reno, Nevada 89511
                                             Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
